Revised February 5, 1999

                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                             ____________

                             No. 97-20138
                             No. 98-20001
                             ____________


          JOHN D HARRIS; ET AL,


                                Plaintiffs,

          JOHN D HARRIS; HARRIS COUNTY UTILITY DISTRICT,
          No 1,2,3,4,5,8,10,93,145,236,262,350 and 356

                                Plaintiffs - Appellants,


          versus


          CITY OF HOUSTON,


                                Defendant - Appellee.



          Appeals from the United States District Court
                for the Southern District of Texas

                          August 11, 1998

Before KING, Chief Judge, EMILIO M. GARZA, and DeMOSS, Circuit
Judges.

EMILIO M. GARZA, Circuit Judge:

     These consolidated appeals challenge the district court’s

refusal to enjoin the City of Houston’s annexation of a residential

area known as Kingwood.      Finding that we can no longer grant

plaintiffs the relief they requested below, we vacate the district
court’s prior orders and remand with instructions to dismiss the

case as moot.

                                       I

      In January 1996, the City of Houston, Texas (the “City”) began

discussing the possibility of annexing a relatively affluent, non-

minority-dominated residential area north of the City, known as

“Kingwood.”     Throughout the year, the City mayor met with various

representatives from Kingwood, and the City Council held various

hearings on the subject.        On December 11, 1996, the City Council

enacted separate ordinances annexing Kingwood and abolishing its

thirteen utility districts——effective the following day.

      On December 23, 1996, the City requested preclearance of the

annexation from the Department of Justice (“DOJ”), pursuant to § 5

of the Voting Rights Act of 1965 (“Voting Rights Act”), P. L. No.

89-110, 79 Stat. 439 (codified as amended at 42 U.S.C. § 1973 et

seq.).    The City held a special election on January 18, 1997, and

a resulting runoff election on February 15——both unrelated to the

issue of annexation.1       Because the DOJ did not grant preclearance

until    February   24,   Kingwood    residents     were   not   permitted    to

participate in these elections.         See 42 U.S.C. § 1973 (holding that

no change in voting takes effect until precleared).                The parties

agree that as of the date of this appeal, the annexation of

      1
        The special election was held to fill a vacant at-large City Council seat
and to consider a proposed charter amendment and a proposed ordinance, both of
which were placed on the ballot by a petition of City residents. The run-off
election in February was for the City Council seat.

                                      -2-
Kingwood has been fully accomplished, and no further obstacles

remain to Kingwood residents voting in City elections.

     This    suit,   instituted    in   October    1996,      before   the   City

actually accomplished the annexation, was brought by many different

plaintiffs alleging different injuries as well as separate causes

of action.     The one common denominator for the group was their

unanimous request for relief——an injunction against the annexation

and all efforts to implement it.                Mary Almendarez and Thomas

Phillips (“minority plaintiffs”), minority residents of the City,

alleged that both the purpose and effect of the annexation were to

dilute the votes of minority residents, in violation of the Voting

Rights Act and the Fifteenth Amendment.                 Kingwood’s thirteen

utility districts——namely Harris County Utility Districts Nos. 1,

2, 3, 4, 5, 8, and 10 and Harris County Municipal Utility Districts

Nos. 93, 262, 350, and 356 (collectively, “Utility Districts” or

“Districts”)——claimed that the December 11 ordinances exceeded the

City’s   statutory    annexation    authority      as   set    out   in   various

sections of the Texas Local Government Code.               John D. Harris, a

resident of Kingwood, alleged that permitting the annexation to go

forward before the January election would deprive him of his right

to vote in violation of the Fourteenth and Fifteenth Amendments.

     In addition to requesting an injunction against the annexation

and all implementing actions such as the seizure of property and

the provision of certain basic services to Kingwood residents,

Almendarez,     Phillips,    Harris       and     the    Utility       Districts

                                    -3-
(collectively “plaintiffs”) requested that the district court stay

the annexation at least until the January election and preferably

until some final decision could be reached on the state-law claims

of the Utility Districts.          In the alternative, the plaintiffs

requested that if the annexation went forward, the special election

scheduled for January 18th be enjoined until the City received

preclearance and could permit Kingwood residents to vote.                   The

plaintiffs also requested declaratory relief to the effect that the

City’s actions were unconstitutional and invalid under state law.

At   no   time   did   any   plaintiff      request   damages,    nominal    or

compensatory, nor did any plaintiff request that the district court

invalidate the special election or dismantle the annexation once

accomplished.2

      Following an evidentiary hearing, the district court denied

plaintiffs’ request for preliminary injunctive relief and dismissed

the claims of the Utility Districts for lack of standing.               Harris

and the Utility Districts (“appellants”) appealed from this order,

but before we heard arguments in the case, the district court



      2
        The plaintiffs’ second amended complaint does request that the district
court “enjoin the annexation and all efforts to implement the annexation as void
ab initio.” In other pleadings, the plaintiffs request that the district court
find the annexation void or declare it void under state law. Yet the relief
requested as a result of those proposed findings was always the same——enjoin or
stay the annexation and its implementation until the election or at least until
a determination of the merits of the state-law claims. Simply by phrasing their
new appellate claims for relief in terms of “voiding” the annexation, as opposed
to disannexing or undoing the annexation, does not eliminate the fact that the
plaintiffs sought only an injunction or a stay below. Had they wished to bring
any other claim for relief, they could have moved to amend their complaint.

                                      -4-
entered a final judgment denying all relief to the plaintiffs.              The

appellants subsequently filed a second notice of appeal, and on

their unopposed motion we consolidated the first appeal from the

district court’s denial of a preliminary injunction with the second

appeal from the district court’s final judgment in favor of the

City.   The minority plaintiffs appealed neither from the denial of

preliminary injunctive relief, nor from the district court’s final

judgment.     Their claims regarding the allegedly discriminatory

purpose and impact of the annexation, styled under the Voting

Rights Act as well as the Fifteenth Amendment, are therefore not

before us.3

                                      II

      “To qualify as a case fit for federal-court adjudication, ‘an

actual controversy must be extant at all stages of review, not

merely at the time the complaint is filed.’”                   Arizonans for

Official English v. Arizona, 520 U.S. 43, ___, 117 S. Ct. 1055,

1068, 137 L. Ed. 2d 170 (1997).             Whether an actual controversy

remains at this stage of the litigation is a question that we

resolve de novo.4     See Elder v. Holloway, 510 U.S. 510, 516, 114 S.


      3
        Any claims relating to § 5 of the Voting Rights Act are also not before
us, given that a three-judge panel was convened pursuant to § 5 specifically to
address those claims. See 42 U.S.C. § 1973c (authorizing the appointment of a
three-judge court to adjudicate claims of § 5 violations). The three-judge panel
held a hearing on December 17, 1996, and issued its order three days later,
stating that no violations of § 5 had occurred. No party has appealed from this
decision.

      4
        Although the appellants allege in their reply brief that the City has
raised the issue of mootness for the first time on appeal, they do not dispute

                                      -5-
Ct. 1019, 1023, 127 L. Ed. 2d 344 (1994) (noting that questions of

law generally “must be resolved de novo on appeal”).

       As an initial matter, we find it beyond dispute that a request

for injunctive relief generally becomes moot upon the happening of

the event sought to be enjoined.          See, e.g., Seafarers Int’l Union

of N. Am. v. National Marine Servs., Inc., 820 F.2d 148, 151-52

(5th Cir. 1987) (“[O]nce the action that the plaintiff sought to

have enjoined has occurred, the case is mooted because ‘no order of

this court could affect the parties’ rights with respect to the

injunction we are called upon to review.’”) (quoting Honig v.

Students of the Cal. Sch. for the Blind, 471 U.S. 148, 149, 105 S.

Ct. 1820, 1821, 85 L. Ed. 2d 114 (1985)); Marilyn T., Inc. v.

Evans, 803 F.2d 1383, 1384 (5th Cir. 1986) (holding plaintiff’s

appeal from the denial of preliminary injunctive relief against the

suspension of a license moot once the license was permanently

revoked);     see also Oakville Dev. Corp. v. FDIC, 986 F.2d 611, 613

(1st   Cir.   1993)    (holding    that     an   appeal   becomes   moot   once

circumstances dictate that the court can no longer grant meaningful

relief) (collecting cases).         At that point, no order of the court



that we must address the issue. See Joseph v. City of New Orleans, 110 F.3d 252,
253 (5th Cir. 1997) (noting that we must examine the basis of our jurisdiction,
even sua sponte when necessary). Cf. Marathon Oil Co. v. Ruhrgas, No. 96-20361,
1998 WL 329842, at *4 (5th Cir. June 22, 1998) (en banc) (“The requirement that
jurisdiction be established as a threshold matter ‘spring[s] from the nature and
limits of the judicial power of the United States’ and is ‘inflexible and without
exception.’”) (quoting Mansfield, C. & L.M.R. Co. v. Swan, 111 U.S. 379, 382, 4
S. Ct. 510, 511, 28 L. Ed. 462 (1884)).

                                      -6-
can affect the rights of the parties with regard to the requested

relief.    See DeFunis v. Odegaard, 416 U.S. 312, 316, 94 S. Ct.
1704, 1705, 40 L. Ed. 2d 164     (1974) (noting that the “starting

point” for an analysis of mootness is the “familiar proposition

that ‘federal courts are without power to decide questions that

cannot affect the rights of litigants in the case before them’”)

(quoting North Carolina v. Rice, 404 U.S. 244, 246, 92 S. Ct. 402,

404, 30 L. Ed. 2d 413 (1971)).   Applying this general rule to the

case at hand, the claims of the appellants for prospective relief

against the annexation and the special election are indeed moot.

Kingwood has been a part of the City for almost a year and a half;

since the January 1997 election and subsequent February run-off,

the entire City Council has gone through an election cycle, with no

impediment to Kingwood’s participation.   The Constitutional harms

Harris sought to enjoin, if indeed there were any, have come and

gone; we simply cannot enjoin that which has already taken place.

Cf. In re S.L.E., Inc., 674 F.2d 359, 364 (5th Cir. 1982)(noting

that “[i]f a dispute has . . . evanesced because of changed

circumstances, including the passage of time, it is considered

moot.”).

     Harris and the Districts attempt to demonstrate nevertheless

the existence of an ongoing, live controversy. The appellants cite

Vieux Carre Property Owners, Residents, & Assocs., Inc. v. Brown,

948 F.2d 1436, 1446 (5th Cir. 1991), for the proposition that “a


                                 -7-
suit is moot only when it can be shown that a court cannot even

‘theoretically grant’ relief.” In an attempt to demonstrate how we

might   “theoretically”      find     a   remedy   for    their    claims,   the

appellants suggest that we order the annexation undone or, in the

alternative, that we invalidate the results of the January 18th

election    and    subsequent     February     run-off.      These   arguments

illustrate not only a fatal misconstruction of Vieux Carre, but

also an inadequate recognition of our role in resolving, rather

than reviving, legal disputes.

     In    Vieux    Carre,   an     historic    preservation      society    (the

“Society”) brought suit against the Army Corps of Engineers (the

“Corps”) alleging that the Corps had authorized the construction of

an aquarium and park on the Mississippi riverfront without the

proper consultation procedures mandated by the National Historic

Preservation Act (“NHPA”), 16 U.S.C. § 470 et seq.                Vieux Carre,
948 F.2d at 1439-40. The Society “sought a judgment declaring that

the Corps must comply with the historic review process, and also

sought an injunction to keep certain non-federal parties from

proceeding with the riverfront project.”            Id. at 1440.     Following

an appeal and remand, the substance of which is irrelevant for our

purposes, the district court dismissed the suit as moot, in light

of the fact that the park and aquarium were “virtually complete.”

Id. at 1441. We reversed the district court’s finding of mootness,

noting that although it was possible that forcing the Corps to


                                       -8-
perform a review under the NHPA would result in no “meaningful

relief,” it was also possible that review under NHPA standards

might, even at this late date, result in the “implement[ation] [of]

measures, great or small, in mitigation of some or all adverse

effects, if any, wrought by the park.”           Id. at 1446-47.      Granting

the relief of NHPA review was therefore “theoretical” not in the

sense that we had imagined possibilities beyond those requested in

the complaint, but rather in the sense that we had given the

plaintiff the benefit of the doubt as to whether certain requested

relief would in fact ease or correct the alleged wrong.

      Viewed in this light, Vieux Carre contains no support for the

appellant’s notion that we may fashion relief not requested below

in order to keep a suit viable.        The plaintiffs in this case sought

only prospective relief.5         On appeal, they suggest that we “read

into” their complaint additional requests for relief and then

proceed to an adjudication on the merits.            We may not proceed in

such a fashion.     The “case and controversy” requirement of Article

III is no mere formality——a nuisance to be brushed away before


      5
        The fact that the appellants here requested declaratory relief in
addition to an injunction cannot save their appeal from dismissal. Requests for
declaratory relief may sustain a suit only when the claims “challenge . . . some
ongoing underlying policy” rather than “merely attack[ing] an isolated . . .
action.” City of Houston v. HUD, 24 F.3d 1421, 1429 (D.C. Cir. 1994); see also
Super Tire Engineering Co. v. McCorkle, 416 U.S. 115, 125-26, 94 S. Ct. 1694,
1700, 40 L. Ed. 2d 1 (1974) (holding that for declaratory relief to save a suit
from mootness, “[i]t is sufficient that the litigant show the existence of an
immediate and definite governmental action or policy that has adversely affected
and continues to affect a present interest”) (emphasis added). The appellants
make no claim on appeal that the City has a defective annexation “policy,” or
even that the City has any policy with respect to annexations at all.

                                      -9-
setting down to the business of constitutional interpretation. The

record reflects clearly that as a tactical matter, the appellants

limited    and   focused    their    pleading    and   arguments    solely    to

enjoining the annexation and election.              Appellants framed even

their general prayer for relief in equitable terms.               (“Plaintiffs

request all further relief to which they may show themselves to be

justly    entitled.”    (emphasis     added)).     Perhaps    the   appellants

favored this strategy to ensure that the district court would not

grant damages as an adequate remedy in lieu of injunctive relief.

Regardless of why appellants favored this strategy, we will not

second-guess their original trial strategy, nor conjure up relief

independent of the record.          The appellants brought this action to

enjoin the annexation or election, and when both of these events

occurred, the basic underlying dispute between the parties ended,

and the case became moot.6

      6
        Harris also argues that his constitutional claims fall within the
“capable of repetition yet evading review” exception to the mootness doctrine
because “[s]ome possibility clearly exists that the City would implement future
voting changes affecting Plaintiffs without obtaining the requisite preclearance,
again denying Plaintiffs their rights to vote and run in elections” and also
because “if the City is correct in its assertion that a voting rights issue
becomes moot once the relevant election is held, then the type of harm to
Plaintiffs clearly is of such limited duration that it is likely to be moot
before litigation is completed.” This thinly veiled attempt to conflate Harris’
claims with those of the minority plaintiffs is unavailing; the minority
plaintiffs have not appealed, and their claims are not before us. Moreover, the
idea that elections may come and go with no opportunity for effective appellate
review may seem compelling, but it is so only as to those potential plaintiffs
that in fact have a constitutionally protected “right” to vote in a given
election.     Because voting rights are fundamentally statutory and not
constitutional in origin, see Rodriguez v. Popular Democratic Party, 457 U.S. 1,
9, 102 S. Ct. 2194, 2199, 72 L. Ed. 2d 628 (1982) (“[T]his Court has often noted
that the Constitution does not confer the right of suffrage upon any one, and
that the right to vote, per se, is not a constitutionally protected right”)

                                      -10-
                                          III

       “When   a    civil     case        becomes     moot     pending   appellate

adjudication, ‘[t]he established practice . . . in the federal

system . . . is to reverse or vacate the judgment below and remand

with a direction to dismiss.”             Arizonans for Official English, 520

U.S.   at   ___,   117   S.   Ct.    at    1071     (quoting   United    States   v.

Munsingwear, Inc., 340 U.S. 36, 39, 71 S. Ct. 104, 106, 95 L. Ed.
36 (1950)).     We see no reason to depart from that practice here.

The district court’s order of January 22, 1997, denying preliminary

injunctive relief to the plaintiffs and dismissing the claims of

the Utility Districts for lack of standing, and its final judgment

in favor of the City, issued November 20, 1997, to the extent that

such order and judgment address the claims of the appellants, are

therefore VACATED and the case REMANDED with instructions to

DISMISS AS MOOT.




(citations and internal quotation marks omitted), Harris cannot refute the plain
language of 42 U.S.C. § 1973, providing that certain statutory boundary changes
have “no legal effect” with regard to conferring the franchise until precleared
by the Attorney General. To the extent that Harris argues that his right to vote
arises not from a boundary-changing statute but from the fact of governance, this
argument is foreclosed by Holt Civic Club v. City of Tuscaloosa, 439 U.S. 60, 69,
99 S. Ct. 383, 389, 58 L. Ed. 2d 292 (1978) (“Appellants’ argument that
extraterritorial    extension   of   municipal   powers   requires    concomitant
extraterritorial extension of the franchise proves too much.”).
      Alternatively, even if Harris did have a constitutionally protected right
to vote in City elections as of January 1997, he could have preserved his suit
by requesting even nominal damages as opposed to resting completely on the
request for injunctive relief.

                                          -11-
DeMOSS, Circuit Judge, dissenting:



       NO   TAXATION      WITHOUT     REPRESENTATION        --    there    is   no    more

fundamental principle of American democracy.7                         Our forefathers

fought      a   revolutionary      war    to   secure     the    blessings      of    that

principle, and the resulting birth of this nation marked the

beginning of a new era of government by the people.

       Consequently, as a resident of Houston I am disappointed that

this most fundamental principle has been disregarded by the Houston

City Council and its City Attorney.                  The City of Houston annexed

Kingwood on December 11, 1996 -- just in time to ensure that the

City could collect taxes from Kingwood residents for the entirety

of 1997.        This annexation was not consensual on the part of the

residents of Kingwood, as this lawsuit so clearly indicates.                             On

January 18, 1997, the City of Houston held a special election to

allow its citizens to vote on several municipal issues.8                               But

       7
              See, e.g., THE DECLARATION OF INDEPENDENCE para. 1 (U.S. 1776), in ESSENTIAL
WORKS OF THE FOUNDING FATHERS 189, 191 (Leonard Kriegel, ed., Bantam Books 1964)
(criticizing the despotic British monarch George III “[f]or imposing Taxes on us
without our Consent”); JOHN DICKINSON, LETTERS FROM A FARMER IN PENNSYLVANIA (1768), in
ESSENTIAL WORKS OF THE FOUNDING FATHERS, supra at 23, 60 (noting, in the course of
denouncing the Townshend Acts, that “Those who are taxed without their own
consent, expressed by themselves or their representatives, are slaves”. (emphasis
in original)); cf. THOMAS JEFFERSON, A SUMMARY VIEW OF THE RIGHTS OF BRITISH AMERICA (1774),
in ESSENTIAL WORKS OF THE FOUNDING FATHERS, supra at 97, 112-13 (warning the British
that the Americans would not tolerate that “it be proposed that our properties
within our own territories shall be taxed or regulated by any power on earth but
our own”).

      8
            The issues on the ballot included (1) election of an at-large City
Council member, (2) a referendum to request an ordinance raising the City’s
minimum wage, and (3) a referendum to request an amendment to the City Charter
limiting governmental taxing authority.

                                           -12-
residents of Kingwood, who had just become residents of Houston,

were   not   permitted   to   participate   in   those   important   public

decisions by the City of Houston.           Democracy failed.    Kingwood

residents were taxed beginning on January 1, yet had no voice at

the polls on January 18.       Thomas Paine surely turned over in his

grave!

       I am also disappointed that my colleagues now think that this

case is moot.    Of course we are unable to provide the prospective

injunctive relief that the plaintiffs originally sought.             But the

plaintiffs asked for other relief which the courts can provide, and

the serious constitutional violations asserted in this case demand

consideration.    Accordingly, I respectfully dissent.



                                    I.

       In declaring the plaintiffs’ claims to be moot, the panel

majority observes that the following relief has been sought: (1) an

injunction against the City’s annexation and implementation efforts

(namely, seizure of property and providing municipal services);

(2) a stay of annexation until after the impending election and a

decision on the merits of the plaintiffs’ state-law claims; (3) an

injunction of the election until preclearance so that Kingwood

residents could vote; and (4) a declaratory judgment that the

City’s actions were defective under the federal Constitution and

invalid under state law.       See Majority Op. at 3-4.      The majority



                                   -13-
then proceeds to characterize the plaintiffs’ requested relief in

three particular ways: (1) preliminary injunctive relief; (2)

declaratory relief; and (3) not monetary relief. The majority then

concludes that because the annexation and voting have already taken

place, the case is mooted by the plaintiffs’ failure to request

anything other than injunctive relief of a preemptive nature.             The

requested declaratory judgment is deemed by the majority to be

insufficient to create a case or controversy because the plaintiffs

have not alleged continuing injury from a defective annexation

policy.   See Majority Op. at 10 n.5 (citing Super Tire Eng’g Co. v.

McCorkle, 416 U.S. 115, 125-26, 94 S. Ct. 1694, 1700 (1974), and

City of Houston v. Dep’t of Housing & Urban Dev., 24 F.3d 1421,

1429 (D.C. Cir. 1994)).

     This   case     is   not   moot.      The    plaintiffs    sufficiently

articulated a request for permanent remedial injunctive relief,

their request for declaratory judgment is justiciable, and even if

some ambiguity can be found in the pleadings, their request for

“all further relief to which they may show themselves to be justly

entitled” should compel this Court to liberally construe their

pleadings   in   a   fashion    consistent       with   a   live,   continuing

controversy.




                                    -14-
 A.




-15-
       The plaintiffs plainly asked the district court to “enjoin

. . . the Annexation as void ab initio.”               Majority Op. at 4 n.2.

The majority’s opinion hinges entirely on its interpretation of

this     plea    as    a   request   for   prospective     injunctive   relief

exclusively. The majority opines that the fact that the plaintiffs

“phras[ed] their new appellate claims for relief in terms of

‘voiding’ the annexation, as opposed to disannexing or undoing the

annexation, does not eliminate the fact that the plaintiffs sought

only an injunction or a stay below.”           Majority Op. at 4 n.2.      This

interpretation of the plaintiffs’ complaint does not withstand

scrutiny.

       The plaintiffs asked the district court to “enjoin . . . the

Annexation as void ab initio.”               The verb “enjoin” means: “To

require; command; positively direct.           To require a person, by writ

of injunction, to perform, or to abstain or desist from, some act.”

BLACK’S LAW DICTIONARY 529 (6th ed. 1990).              “Void” means: “Null;

ineffectual; nugatory; having no legal force or binding effect;

unable, in law, to support the purpose for which it was intended.”

Id. at 1573.          “Ab initio” means: “From the beginning; from the

first act; from the inception.”            Id. at 6.    Thus, to paraphrase,

the plaintiffs asked the district court to require that the City

desist    from    actions     implementing    the   annexation   because   the

annexation, from its inception, had no legal force or binding

effect.     That request is indistinguishable from the majority’s


                                      -16-
proposed formulations of “disannexing or undoing the annexation.”

Majority Op. at 4 n.2.       Because the plaintiffs’ request for relief

is not, as the majority has characterized it, exclusively a request

for an injunction to prevent the commencement of an action which

has already happened, vacating this case on mootness grounds is an

extraordinary dodge.9



                                       B.

      To find that this case is moot, the majority also determines

that the plaintiffs’ request for declaratory judgment does not

preserve a live controversy.           The explanation provided is that


       9
             This analysis of the relief sought in this case amply demonstrates
that the panel majority has placed more weight on the decision in Arizonans for
Official English v. Arizona, 117 S. Ct. 1055 (1997), than that case will bear.
See Majority Op. at 9-10. In the Arizonans case, plaintiff Yniguez contended
that Arizona’s state constitutional provision that “the State ‘shall act in
English and in no other language’” meant that “she would lose her job or face
other sanctions if she did not immediately refrain from speaking Spanish while
serving the State.” Arizonans for Official English, 117 S. Ct. at 1060 (quoting
ARIZ. CONST. art. XXVIII, § 3(1)(a)). Between the time of trial and the Ninth
Circuit’s treatment of the case on appeal, Yniguez left her job with the state.
There was no longer any threat that she would be fired or punished because she
no longer worked for the state. The case was moot because the controversy had
completely vanished. Arizonans establishes no new principles of mootness, and
that decision does not control this case.

      In the present case, the plaintiffs continue to suffer from the impact of
the initially alleged violations. Kingwood residents have challenged the City’s
authority for the annexation of Kingwood, and they continue to live in Kingwood,
subject to City governance. Former Kingwood utility districts raised similar
challenges; their property has been seized and they now serve no function because
the City provides services to Kingwood. This impact, created by the City’s
allegedly unlawful actions, did not vanish once the annexation was accomplished
and a new round of elections was held. Thus, unlike the single plaintiff in
Arizonans who defused the litigation by removing herself from the work
environment which gave rise to the case, these plaintiffs have alleged injuries
which, if established, continue to this day, and they have done nothing to cause
those injuries to disappear.

                                      -17-
“[t]he appellants make no claim on appeal that the City has a

defective annexation ‘policy,’ or even that the City has any policy

with respect to annexations at all.”       Majority Op. at 10 n.5.

       The applicable law is not so simple.       The mootness inquiry in

a case involving circumstances that change between the inception of

the lawsuit and the time of final decision is intensely case-

specific.     See generally 13A CHARLES ALAN WRIGHT    ET AL.,   FEDERAL PRACTICE

AND   PROCEDURE § 3533.3 (2d ed. 1984).   As Professor Wright’s leading

treatise notes in summary:

                  The central question is whether it remains
             appropriate to provide a declaration of rights and
             perhaps some additional remedy. The answer to this
             question is controlled by remedial inventiveness,
             careful assessment of present circumstances, and
             wise predictions of the future.      . . .   As with
             other aspects of justiciability, the measures of
             mootness should not be taken in factual judgments
             alone.     Account also must be taken of the
             importance    of    the  parties’   interests,   the
             possibility that future events may generate new
             facts or change the issues, and the difficulty and
             sensitivity of the issues. Less remaining impact
             or risk of future impact should be demanded if
             vital interests are at stake.          More may be
             demanded, on the other hand, if a court is asked to
             resolve issues that are difficult or sensitive,
             lest a mistaken judgment harm both the parties and
             others. The usefulness of present adjudication is
             also undermined by the prospect that any future
             dispute   may    provide  new   facts   that  better
             illuminate or even change the issues.

Id.    at   300-01.   The   treatise   attempts   to    trace     out   several

categories of these “changed circumstances” cases.                  Super Tire

Engineering Co. v. McCorkle, 416 U.S. 115, 94 S. Ct. 1694 (1974),

the Supreme Court case relied upon by the majority, is an example

                                   -18-
of a case in which a party, once engaged in a relevant course of

action, ceased that activity during the pendency of the lawsuit but

is likely to continue the interrupted course of conduct upon the

culmination of legal proceedings.         See 13A WRIGHT     ET AL.,    supra,

§ 3533.3, at 281-84.       In the present case, however, the only

changed circumstance is that the contested annexation, election,

and referenda have taken place.     Analyzing the case in terms of the

plaintiffs’ state-law claims, the continuing impact is that they

must live with the consequences of the City’s actions, which the

plaintiffs contend were ultra vires, taken pursuant to incorrect

interpretations of the state’s election and annexation laws.                In

this respect, the case is more akin to Wirtz v. Local 153, Glass

Blowers Association, 389 U.S. 463, 88 S. Ct. 643 (1968), in which

suit was brought to set aside an election of union officials.               A

new uncontested election was held during the progress of the

lawsuit, but the Supreme Court held that the suit was not moot

because fulfillment of the relevant statutes depended upon their

fair and legal application, and the parties thus had a continuing

interest in resolving the dispute over the election even though

there   was   no   practical   remedy   specifically   for    the      alleged

violations.

     Even in the framework outlined by the majority, it is less

than clear that the plaintiffs’ declaratory judgment action is not

a live controversy.       The absence of a written City “policy”


                                   -19-
concerning annexations is simply not determinative.10                    Were it

necessary to identify one, however, the relevant “policy” would be

the City’s exercise of complete municipal authority over Kingwood

as   a   result   of   the   annexation,       putatively        accomplished   in

accordance with Texas law.

      The   balance    of    factors    leans     in     favor    of   exercising

jurisdiction over the plaintiffs’ appeal from denial of declaratory

and injunctive relief. There are remedies available. For example,

the City could be ordered to refund taxes to the disenfranchised

voters for the portion of the year during which the City denied

them the right to vote, or the City could be required to resubmit

the referenda that appeared on the January 18 ballot to a new

special election.      Parties on both sides of this litigation have a

continuing interest in determining the legality of the City’s

annexation strategies and their impact on voting rights.                   These

issues are likely to arise again and again as the City continues to

expand and annex outlying areas.              See Storer v. Brown, 415 U.S.
724, 737 n.8, 94 S. Ct. 1274, 1282 n.8 (1974) (applying capable-of-

repetition-yet-evading-review          analysis     to    determine     that    an

election challenge was not moot, despite the fact that the election

had already occurred, because “the construction of the statute, an


      10
            City of Houston v. Dep’t of Housing & Urban Dev., 24 F.3d 1421 (D.C.
Cir. 1994), relied upon by the majority, deals with declaratory relief against
federal agencies for the purpose of invalidating a disputed policy. Given the
case-specific nature of these mootness determinations, as well as the other
factors set out in the text which counsel against a determination of mootness,
that case is inapposite.

                                       -20-
understanding of its operation, and possible constitutional limits

on its application, will have the effect of simplifying future

challenges, thus increasing the likelihood that timely filed cases

can be adjudicated before an election is held”); Backus v. Spears,

677 F.2d 397, 398 n.3 (4th Cir. 1982).           Moreover, the plaintiffs’

interests are of paramount importance: the vindication of their

fundamental constitutional rights.         The issue has been squarely

presented    and   thoroughly   debated,   and    the   parties   now   await

adjudication of their opposing positions.               Plainly, then, the

declaratory judgment aspect of this case is not moot.



                                    C.

     Finally, the plaintiffs concluded their complaint by asking

for “all further relief to which they may show themselves justly

entitled.”    There is a reason why a phrase like this is put into a

complaint.    The federal courts operate under a system of “notice

pleading.”    See Conley v. Gibson, 355 U.S. 41, 47-48, 78 S. Ct. 99,

103 (1957).    As long as it is plain what claims the plaintiff has

asserted and what relief has been sought, a failure to recite magic

words should not preclude relief.          Cf., e.g., Federal Savings &

Loan Ins. Corp. v. Texas Real Estate Counselors, Inc., 955 F.2d 261

(5th Cir. 1992) (plaintiff’s pleadings, requesting “any other

relief, both special and general, to which it may be justly




                                   -21-
entitled,” would be construed to include an unarticulated claim for

prejudgment interest).

      Moreover, the Federal Rules of Civil Procedure and precedent

of   the    Supreme    Court     specifically       prohibit     our   Court     from

dismissing this case on the grounds that the plaintiffs asked the

district court to “enjoin . . . the Annexation as void ab initio”

rather     than   asking    that    the    court    “disannex”    or    “undo”   the

offensive conduct.         “[E]very final judgment shall grant the relief

to which the party in whose favor it is rendered is entitled, even

if   the    party   has    not     demanded      such   relief   in    the   party’s

pleadings.”       FED. R. CIV. P. 54(c).         “[A] federal court should not

dismiss a meritorious constitutional claim because the complaint

seeks one remedy rather than another plainly appropriate one.”

Holt Civic Club v. City of Tuscaloosa, 439 U.S. 60, 65, 99 S. Ct.
383, 387 (1978).      The plaintiffs made it plain what relief they are

seeking, and we should not play word games in order to hide behind

a mootness dismissal.        The majority’s opinion dismissing this case

on mootness grounds is therefore indefensible.

      Having concluded that this case is not moot, I now turn to the

merits of the plaintiffs’ case.



                                          II.

      The plaintiffs alleged that “the proposed annexation of the

Kingwood area would violate the Fourteenth and Fifteenth Amendments


                                          -22-
of the United States Constitution because it would deny or abridge

the voting rights of John Harris and other Kingwood residents.” In

the course of rejecting this claim, the district court found there

is no credible evidence of racial animus with respect to the

annexation of Kingwood.         The trial court determined that “[t]he

credible evidence establishes that the Kingwood annexation was

pursued for legitimate financial and policy reasons and not for an

improper racially discriminatory purpose.” As indicated infra, the

district court correctly determined that the annexation was not

motivated by discriminatory intent, and therefore the plaintiffs’

Fifteenth Amendment claim is foreclosed.11 But the broad allegation

of a violation of the Fourteenth Amendment, however, remains as a

completely viable and valid claim in this case.

      The right to vote has been declared to be and is generally

accepted    as   a   “fundamental”     right    for   the   purposes    of   the

Fourteenth Amendment.       See Reynolds v. Sims, 377 U.S. 533, 554-55,

84 S. Ct. 1362, 1377-78 (1964).12            The Supreme Court has made it

abundantly clear that “a citizen has a constitutionally protected



      11
             The Fifteenth Amendment protects against denial or abridgment of the
right to vote “on account of race, color, or previous condition of servitude.”
U.S. CONST. amend. xv. The Voting Rights Act draws its constitutional authority
from the Fifteenth Amendment. See City of Rome v. United States, 446 U.S. 156,
173, 100 S. Ct. 1548, 1559 (1980).

      12
            “Undeniably the Constitution of the United States protects the right
of all qualified citizens to vote . . . . The right to vote freely for the
candidate of one’s choice is of the essence of a democratic society, and any
restrictions on that right strike at the heart of representative government.”
Reynolds, 377 U.S. at 554-55, 84 S. Ct. at 1377-78.

                                      -23-
right to participate in elections on an equal basis with other

citizens in the jurisdiction.”           Dunn v. Blumstein, 405 U.S. 330,

336, 92 S. Ct. 995, 1000 (citing Evans v. Cornman, 398 U.S. 419,

421-22, 426, 90 S. Ct. 1752, 1754-55, 1756 (1970); Kramer v. Union

Free Sch. Dist. No. 15, 395 U.S. 621, 626-28, 89 S. Ct. 1886,

1889-90 (1969); Cipriano v. City of Houma, 395 U.S. 701, 706, 89 S.

Ct. 1897, 1900 (1969); Harper v. Virginia State Bd. of             Elections,

383 U.S. 663, 667, 86 S. Ct. 1079, 1081 (1966); Carrington v. Rash,

380 U.S. 89, 93-94, 85 S. Ct. 775, 778, 779 (1965); and Reynolds,
377 U.S. at 562, 84 S. Ct. at 1381).           The right to participate in

elections as protected by the Fourteenth Amendment includes the

right of a municipality’s bona fide residents to vote in elections

for municipal representatives.         See, e.g., Carrington, 380 U.S. at

94, 85 S. Ct. at 779.

     On December 11, 1996, Kingwood was annexed by Houston.                  On

January 18, 1997, Houston held an election in which Kingwood

residents    were    not   permitted     to   participate.     The   Kingwood

residents’ voting rights were thereby compromised. This impairment

of the Kingwood residents’ constitutional right to vote must be

reviewed under the strict scrutiny standard.           See Kramer, 395 U.S.

at 626-27, 89 S. Ct. at 1889-90; see generally JOHN E. NOWAK & RONALD

D. ROTUNDA, CONSTITUTIONAL LAW § 14.31 (4th ed. 1991).       Strict scrutiny

requires    that    the    restriction   of   a   constitutional     right   be



                                    -24-
justified by a narrowly tailored compelling state interest.                       See,

e.g., Messer v. Meno, 130 F.3d 130, 136 (5th Cir. 1997).

       The City’s position does not satisfy strict scrutiny.                         The

City contends first that no fundamental right is implicated because

no    right    to    vote    accrued    until       preclearance     was    obtained.

Secondly, the City claims that it had no option but to conduct the

election as it did because a special election to fill the vacancy

on the City Council was required by state law, see TEX. LOC. GOV’T

CODE ANN. § 26.045 (Vernon Supp. 1998), and the date of the election

was   regulated      by     state   law,     see,    e.g.,     TEX. ELEC. CODE ANN.

§ 41.001(a) (Vernon 1986).             Furthermore, the City contends that

under federal law, the Kingwood voters could not participate in an

election prior to preclearance.              See 42 U.S.C. § 1973c.           The City

could not get preclearance before taking final action on the

annexation, and it would not be practicable for the City to have

attempted to time the annexation to allow for preclearance because

the   amount    of    time    needed    by    Department       of   Justice   varies.

Finally, the City says it would have also been undesirable or

impracticable        to   delay     annexation      or   the    effective     date    of

annexation until after the election because the City’s taxes are

assessed based on the value of property holdings on January 1, and

therefore the end of the year is the only practical time to annex




                                           -25-
territory.13     There is nothing which is “narrowly tailored” or

“compelling” about the City’s position.



                                      A.

      The City’s first point -- that voting rights are contingent

upon preclearance -- is unconvincing because it implies that a

fundamental constitutional right is limited by the operation of a

federal statute protecting one aspect of that right.               The City’s

reliance on the Voting Rights Act is misplaced because Section 5 of

the Voting Rights Act does not purport to affirmatively permit

elections to take place with less than full participation by all

eligible voters.14       The Act’s prohibition on certain elections


      13
            My quarrel is not with the City’s timing of the annexation so as to
reap the maximum tax benefit, but rather with the City’s subsequent refusal to
accommodate the newly annexed residents’ right to vote.

      14
            Section 5 provides, in pertinent part:

                  Whenever a State or political subdivision . . . shall
            enact or seek to administer any . . . standard, practice, or
            procedure with respect to voting different from that in force
            or effect on November 1, 1964 . . . such State or subdivision
            may institute an action in the United States District Court
            for the District of Columbia for a declaratory judgment that
            such qualification, prerequisite, standard, practice, or
            procedure does not have the purpose and will not have the
            effect of denying or abridging the right to vote on account of
            race or color, or in contravention      of the guarantees set
            forth in section 1973b(f)(2) of this title, and unless and
            until the court enters such judgment no person shall be denied
            the right to vote for failure to comply with such
            qualification, prerequisite, standard, practice, or procedure:
            Provided, That such qualification, prerequisite, standard,
            practice, or procedure may be enforced without such proceeding
            if the qualification, prerequisite, standard, practice, or
            procedure has been submitted by the chief legal officer or
            other appropriate official of such State or subdivision to the

                                     -26-
states that prior to preclearance, “no person shall be denied the

right to vote for failure to comply” with some change in a

political unit’s voting process.         42 U.S.C. § 1973c.     Though this

language has been construed to prohibit newly annexed voters from

participating     in   an   election     after   annexation     and   before

preclearance because of potential infringement upon the right to

vote through vote dilution affecting those citizens who resided in

the municipality prior to annexation, see Perkins v. Matthews, 400
U.S. 379, 91 S. Ct. 431 (1971), the statute in no way requires

proceeding with an election based on the old, pre-annexation

boundaries and denying the voters in the newly-annexed area the

right to vote.    See Duncan v. Town of Blacksburg, Va., 364 F. Supp.
643, 647 (W.D. Va. 1973).       This is evident both from the text of

Section 5 and the hierarchical supremacy of Fourteenth Amendment-

protected voting rights over Voting Rights Act-created voting

rights.




           Attorney General and the Attorney General has not interposed
           an objection within sixty days after such submission, or upon
           good cause shown, to facilitate an expedited approval within
           sixty days after such submission, the Attorney General has
           affirmatively indicated that such objection will not be made.

42 U.S.C. § 1973c (emphasis supplied).

                                    -27-
 B.




-28-
     The City’s second point is also unconvincing because it merely

describes how the City painted itself into a corner and as a result

denied the franchise to nearly 40,000 voters.

     The City’s contention that state law required the City to hold

the election on January 18 is simply not true.             John Peavy, the

previous occupant of the open City Council seat, resigned on July

30, 1996, with his resignation to be effective upon the election

and qualification of his successor.        The next general election of

the City was scheduled for November 1997, more than 270 days away,

and therefore a special election was required to fill this vacancy.

     With respect to filling the vacant seat on the City Council,

the timing requirement of Local Government Code § 26.045 specified

that “[t]he special election shall be held on an authorized uniform

election date prescribed by the Election Code that occurs before

the general election and that allows enough time to hold the

election in the manner required by law.”15        The authorized uniform


     15
          The pertinent statute provides, in its entirety:

                If a vacancy occurs on the governing body of a
          municipality with a population of 1.5 million or more and more
          than 270 days remain before the date of the next general
          election of members of the governing body, the governing body
          shall order a special election in the district in which the
          vacancy occurred, or in the entire municipality if the vacancy
          occurred in an at-large position, to fill the vacancy. The
          special election shall be held on an authorized uniform
          election date prescribed by the Election Code that occurs
          before the general election and that allows enough time to
          hold the election in the manner required by law and shall be
          conducted in the same manner as the municipality’s general
          election except as provided by provisions of the Election Code
          applicable to special elections to fill vacancies.

                                   -29-
election dates are: “(1) the third Saturday in January; (2) the

first Saturday in May; (3) the second Saturday in August; or (4)

the first Tuesday after the first Monday in November.”                TEX. ELEC.

CODE ANN. § 41.001(a) (Vernon 1986).         The City has not explained to

this Court why the special election could not have been held on the

first Saturday in May following the annexation rather than the

third Saturday in January, which was the date selected.               The first

Saturday in May would have allowed the full sixty days needed by

the Department of Justice to act on the preclearance application

from December 23, 1996, the date of its filing, and then an

additional seventy-two days after preclearance to tend to the

administrative details of the election.16

      It should be noted that this Texas statute requires that the

election be scheduled to allow “enough time to hold the election in

the manner required by law.”            TEX. LOC. GOV’T CODE ANN. § 26.045

(Vernon Supp. 1998).         Surely, the holding of elections “in the

manner required by law” means not holding elections that violate

the Constitution.      See U.S. CONST. art. VI, § 2.

      There were two other issues on the ballot: limiting the City’s

taxing authority and raising the minimum wage in Houston.                     Both

issues were placed on the ballot as a result of a signature drive


TEX. LOC. GOV’T CODE ANN. § 26.045 (Vernon Supp. 1998) (emphasis supplied).

      16
            Although I refer here and throughout this opinion to application to
the Department of Justice for the preclearance required by § 5, the City also had
the more time-consuming option of applying to the United States District Court
for the District of Columbia. See 42 U.S.C. § 1973c.

                                      -30-
in support of each referendum.17        The sufficiency of the petition

for each issue was verified by City Secretary Anna Russell on

December 6, 1996.

      The proposed limitation on taxing authority took the form of

a charter amendment.       With respect to the timing of referenda on

charter amendments, Texas law provides:

                 The ordinance ordering the election shall
            provide for the election to be held on the first
            authorized uniform election date prescribed by the
            Election Code or on the earlier of the date of the
            next municipal general election or presidential
            general election.   The election date must allow
            sufficient time to comply with other requirements
            of law and must occur on or after the 30th day
            after the date the ordinance is adopted.

TEX. LOC. GOV’T ANN. § 9.004(b) (Vernon 1986) (emphasis supplied).

      With respect to timing of the referendum on the proposed

ordinance regarding minimum wages, the City Charter provides that

once the issue had been certified,

            the council, within ten days after receipt thereof,
            except as otherwise provided in this Chapter, shall
            either pass such ordinance or resolution without
            alteration, or submit it to the popular vote at a
            special election, which must be held within thirty
            days after the date of the ordering thereof;
            provided, however, that if any other municipal


      17
            A campaign called Tax Vote ’97 was organized for the purpose of
forcing a referendum on a measure that would prohibit the City Council from
raising taxes and certain fees without the permission of voters. The plan was
announced on October 25, 1996. On November 12, a petition with over 20,000
signatures was presented to the City.

      On October 8, 1996, the Living Wage campaign kicked off. The plan was to
collect signatures to force a referendum on raising the minimum wage in Houston
to $6.50 per hour. A petition with approximately 30,000 signatures was turned
over to the City on November 6, 1997.

                                     -31-
              election is to be held within sixty days after the
              filing of the petition said proposed ordinance or
              resolution shall be submitted without alteration to
              be voted upon at such election.

HOUSTON CITY CHARTER art. VIIb, § 2.

      While    the   City    contends      that   these   referenda    had   to   be

considered on January 18, an examination of the controlling law

shows this not to be the case.             Just as in the case of electing a

new at-large council member, with respect to the charter amendment

Texas law requires that enough time be allowed “to comply with

other requirements of the law.”             TEX. LOC. GOV’T CODE ANN. § 9.004(b)

(Vernon 1986).       As explained supra, the Constitution’s protections

of voting rights constitute requirements of law with which the City

must comply.      If Texas law did not provide this escape clause, it

would be unconstitutional as applied in this case, where voting

rights were infringed.        And for that very reason, because the City

Charter does not provide any apparent mechanism for accommodating

external legal problems which may be encountered in the scheduling

of   certain     elections,        its    Article   VIIb,    Section     2(c)     is

unconstitutional as applied in this case.               Strict scrutiny applies

to   test the     legality    of    the    scheduling     provision,   and   there

certainly was no legitimate government interest in refusing to

delay submission of the referenda until preclearance was obtained.

Thus, the City was not empowered to proceed with these referenda

prior to preclearance because that action violated the Kingwood

residents’ constitutional rights.


                                          -32-
                                   C.

     It is apparent that once the annexation ordinance for Kingwood

was passed finally on second reading on December 12, 1996, the City

of Houston was faced with something of a Hobson’s choice as to

whether it should hold the election on January 18, 1997, which is

the subject matter of this case.        The law has been crystal clear

since 1971 that

               Changing boundary lines by annexations which
          enlarge the city’s number of eligible voters also
          constitutes the change of a "standard practice or
          procedure with respect to voting."          Clearly
          revision of boundary lines has an effect on voting
          in two ways: (1) by including certain voters within
          the city and leaving others outside, it determines
          who may vote in the municipal election and who may
          not; (2) it dilutes the weight of the votes of the
          voters to whom the franchise was limited before the
          annexation, and the "right of suffrage can be
          denied by a debasement or dilution of the weight of
          a citizen’s vote just as effectively as by wholly
          prohibiting the free exercise of a franchise."

Perkins, 400 U.S. at 388, 91 S. Ct. at 437 (quoting Reynolds, 377
U.S. at 555, 84 S. Ct. at 1378).    Consequently, the City certainly

knew (or its legal counsel reasonably should have known) that the

completion of annexation would produce the duty and responsibility

on the part of the City to comply with the terms and provisions of

Section 5 of the Voting Rights Act regarding preclearance of voting

changes by the Department of Justice. The process of annexation of

Kingwood officially began with the passage of the annexation

ordinance on first reading on October 12, 1996.       While it is true

that an application for preclearance cannot be submitted to the

                               -33-
Department   of   Justice   until   final   passage   of   the   annexation

ordinance, the City certainly knew (or its legal counsel should

have known) that preclearance would ultimately be required before

any election could be held which included the newly-annexed area.

The special election on January 18, 1997 was obviously scheduled by

the City during the time that the annexation process was being

finalized, with clear awareness on the part of the City that final

completion of the annexation process would undoubtedly occur before

the end of December 1996 so that the annexation would be applicable

for tax purposes as of the tax assessment date of January 1, 1997.

Once the annexation ordinance was finally passed, the City had

three choices.

     First, the City could have changed the date of the then-

scheduled special election from January 18, 1997 to May 3, 1997,

thereby allowing sufficient time for preclearance by the Department

of Justice to occur.        If the Department of Justice gave pre-

clearance, the election would then have been held on May 3 with all

residents of the City of Houston, including the residents of

Kingwood, being permitted to vote.          On the other hand, if the

Department of Justice refused preclearance, either the annexation

could have been repealed and an election held based on pre-

annexation boundaries, or the election could have been rescheduled

for a later date to allow time for compliance with other mandates

of the Department of Justice.



                                    -34-
     The second alternative was to proceed with the election as

scheduled on January 18 and permit the newly-annexed residents of

Kingwood to vote in that election.           This alternative would put the

City in technical noncompliance with the Voting Rights Act and

would have given the minority plaintiffs in this case grounds for

an injunction to stay the holding of such an election.                See, e.g.,

Lopez v. Monterey County, Cal., 117 S. Ct. 340, 347 (1996).               If the

Department of Justice ultimately determined that the annexation met

preclearance requirements, the injunction, if one had issued, would

have been lifted, and the election would have been scheduled for a

new date at which all the qualified voters in the City would have

been permitted to vote.          Or, if no injunction had been sought, the

election which actually took place would have been validated

because the Department of Justice did, in fact, ultimately preclear

the annexation.     Cf. Perkins, 400 U.S. at 396-97, 91 S. Ct. at 441.

Under this scenario, if the Department of Justice had determined

that the annexation could not satisfy the requirements of the

Voting   Rights    Act,    the    injunction,     if   any,   would   have     been

continued   in    effect   until     the   City   took   whatever     action    was

mandated by the Department of Justice as being necessary to secure

preclearance.      If no injunction had issued, the election itself

would have been subject to being declared invalid for noncompliance

with the Voting Rights Act.          See id.




                                      -35-
     The third alternative which the City might have chosen was the

one which the City actually chose: holding the special election on

January 18, but denying the right of the newly-annexed residents of

Kingwood to vote in the election.      It is important to note that

this denial of the right to vote was purely the idea of the City,

which it implemented without valid authority.        This unconsti-

tutional course of action was not required by nor the result of any

decision by the federal district court nor by the Department of

Justice.    There is nothing in the record in this case which shows

when and who made the decision to deny the newly-annexed citizens

of Kingwood the right to vote.     The annexation ordinance itself

says nothing about denying the right to vote to the citizen of the

area to be annexed, and there is no other ordinance adopted by the

City Council in this record which addresses this subject.    And as

was ultimately demonstrated by the grant of preclearance by the

Department of Justice, there was, in fact, no grounds or basis for

denying the voters of the newly-annexed Kingwood area to vote in

this election.     Had the City simply waited, Kingwood residents

would have been able to participate.   This error of judgment by the

City of Houston can certainly not be categorized as harmless.

There were 40,000 registered and qualified voters in the Kingwood

area who could and should have been permitted to vote in this

election.

     Of the three foregoing options which the City had upon final

passage of the annexation ordinance, the only one which permitted

                                -36-
the City to simultaneously satisfy its obligations under the Voting

Rights Act to seek preclearance and its obligations under the

Fourteenth Amendment and its own City Charter18 to enforce the

voting rights of its newly-annexed citizens was the first one

described: postponing the then-scheduled special election from

January 18, 1997 to May 3, 1997.              There is nothing in this case

which shows that the City had a "compelling" interest in holding

the special election only on January 18, 1997.                    Good common sense

and sound constitutional policy would require a governmental entity

to recognize a rule that when it exercises the power of annexation,

it has duties and obligations to both its existing citizens under

the Voting Rights Act and its newly-annexed citizens under the

Fourteenth Amendment.         Those duties require a moratorium on the

conduct of all elections during the period following the effective

date   of   annexation      until    preclearance       has       been   obtained   in

satisfaction     of   the   Voting     Rights    Act.         I    regret   that    the

"mootness" decision of my colleagues precludes this Court from

addressing and adopting that rule.




      18
            See HOUSTON CITY CHARTER art. I, § 2b (“[W]hen such ordinance [providing
for the extension of the boundary limits of the City of Houston] is finally
passed the said territory so annexed shall be a part of the City of Houston, and
the inhabitants thereof shall be entitled to all the rights and privileges of
other citizens . . . . (emphasis supplied)).

                                       -37-
                                    D.

       The City claims that the opinion of a three-judge court in

Dotson v. City of Indianola, 514 F. Supp. 397 (1981), gives it

authority to deny the right to vote to the new Kingwood residents.

In my view, the reliance of the City on the language in Dotson is

completely misplaced.

       The facts in Dotson are very straightforward.         In May 1965,

May 1966, September 1966, and July 1967, the City of Indianola

completed annexations of various areas of land to its boundaries.

Each   of   these   annexations   added   new   eligible   voters   to   the

electoral base for Indianola. Indianola conceded that it had never

obtained preclearance of any of these annexations as required by

Section 5. Indianola implemented and relied upon these annexations

in the municipal elections conducted in 1968, 1969, 1973, and 1977.

In each of these elections persons residing in the newly-annexed

areas participated both as voters and candidates.

       In October 1975, the Assistant United States Attorney General

for the Civil Rights Division initiated correspondence with the

attorney for Indianola, notifying the city that these annexations

required preclearance under Section 5.          The city was requested to

submit the necessary documentations for the Attorney General to

review these annexations.     The City of Indianola essentially never

responded to these requests.




                                   -38-
     In August 1980, the Department of Justice again wrote to the

city attorney, asking for the previously requested additional

information.   In October 1980, Nelson Dotson and other black adult

citizens, residents, and qualified voters brought an action seeking

declaratory and injunctive relief against the mayor and aldermen of

Indianola because the four annexations to the corporate limits of

Indianola which had occurred in 1965-67 had never been precleared.

The plaintiffs sought an order setting aside the 1977 municipal

elections and scheduling a special election to choose new city

officials.   At the time of the Dotson opinion, the incumbent mayor

and aldermen had been elected in 1977, and four of the five

aldermen resided in the annexed areas.

     During consideration of this matter by the three-judge court,

the city attorney for Indianola represented to the court "that all

the requested preclearance information ha[d] been submitted to the

Attorney General of the United States as of May 1, 1981."    While

the three-judge court declined to void the 1977 elections and call

a special election because the general election for these offices

would "be conducted November 8 and December 10 of th[at] year," it

did issue the following statement as prospective injunctive relief:

          However,   Indianola   cannot   continue  to   hold
          elections based upon uncleared post-annexation city
          limits.     Unless and until the City obtains
          clearance of its post-Act annexations in accordance
          with Section 5, all future elections must be
          conducted on the basis of the city boundaries as
          they existed before the unprecleared annexations
          were made, and citizens residing in such annexed

                               -39-
            areas may not participate in future municipal
            elections, either as electors or as candidates.

Dotson, 514 F. Supp. at 403.        It is this quoted language upon which

the City of Houston relies.

     For the City of Houston to now extrapolate from the quoted

language    in    Dotson    a    general    rule    authorizing      it     to   deny

unilaterally the voters of the newly-annexed Kingwood area the

right to vote is, in my humble opinion, preposterous.                  The quoted

language cannot qualify as a holding with precedential value in

this case.       The jurisdiction of a three-judge court convened to

address a claimed violation of Section 5 of the Voting Rights Act

is extremely limited.            Essentially, the district court panel

hearing a Section 5 challenge is charged with determining whether

the action taken and complained of by the plaintiffs constitutes a

voting change within the meaning of Section 5; if it does, the

court   must     then   determine       whether    that    change    has    received

preclearance under the terms of Section 5.                 See Perkins, 400 U.S.

at 383-84, 91 S. Ct. at 434.            If the answer to the first question

is yes and the second question is no, the three-judge panel has

jurisdiction to give the plaintiffs such temporary relief as may be

necessary to allow for the preclearance review.                See, e.g., id. at

396-97,    91    S.   Ct.   at   441.      Given    this    narrow    and    limited

jurisdiction, the precedential value of the precatory statement by

the Dotson panel as to the rights of "citizens residing in such

annexed areas" seems greatly diminished to me.                This case concerns

                                         -40-
the    voting     rights     of    newly-annexed       citizens     who    were

disenfranchised when they were excluded from participation in an

election. That issue was not before the three-judge court convened

in Dotson, nor was it before the three-judge court previously

convened in this litigation.19



                                       E.

      The City’s decision to hold the January 18 special election

violated both the United States Constitution and the City’s own

charter.    Faced with the choices of disenfranchising the Kingwood

residents or rescheduling the special election, the City chose to

deny 40,000 newly-annexed residents their right to vote.

      The only way the City could prevail on the issue of the denial

of the Kingwood residents’ voting rights would be to show some

      19
            Moreover, the distinctions between the two cases are legion. In
Dotson the newly-annexed areas had been permitted to vote; in the present case,
the newly-annexed areas were denied the right to vote by the City itself. In
Dotson, the city never attempted to secure preclearance until after the lawsuit
was actually before the court some thirteen years later; here, the City filed
preclearance papers shortly after the final annexation vote, and the preclearance
process was underway at the time the plaintiffs asked for injunctive relief. In
Dotson the elections in question were regularly scheduled primary and general
elections; in this case, the election in question was a special election, the
timing of which was subject to various options under the statutes. In Dotson
four of the five city aldermen resided in the areas which had been annexed
without preclearance; in our case, neither the mayor nor any City Council member
resided in Kingwood.     In Dotson there was a demonstrated history of non-
compliance with the Voting Rights Act; there is no evidence whatsoever that the
City of Houston had a history of non-compliance.             Finally, and most
significantly, there is nothing in the Dotson opinion which would indicate that
the plaintiffs in that case were contesting the validity of the annexations
themselves, nor that the plaintiffs in Dotson were asserting any claim or right
under the Fourteenth Amendment as distinguished from their claims under the
Voting Rights Act of 1965, 42 U.S.C. § 1973 et seq., which derives its authority
from the Fifteenth Amendment.

                                     -41-
sufficiently compelling and narrowly tailored government interest.

The inconvenience of rescheduling the election does not meet this

high standard.     With respect to the requirements of state law, I

would   hold   that   the   City’s   conduct    does    not   satisfy    strict

scrutiny, given the statutory options available to avoid this

result.    To the extent that the City Charter may be construed to

have required that the referendum on the proposed increase in the

minimum wage take place prior to preclearance of the City’s new

boundaries, it is unconstitutional as applied.             I would therefore

conclude that John Harris, the Kingwood resident who sought to vote

and run for office in the January 18 special election, has proved

a violation of constitutional magnitude.               I would reverse this

aspect of the district court’s judgment and remand to the district

court so that an appropriate remedy could be fashioned.



                                     III.

      The remaining claims in this case, raised by the utility

district plaintiffs, concern the City’s power to annex Kingwood.20

The merits of these claims need not be closely examined because the

issue presented to the Court on appeal is whether or not the

plaintiffs have standing to bring the claims, and thus whether or

not they    were   properly    dismissed    below.      The   district    court

      20
            The minority plaintiffs below alleged voting rights violations under
the Fourteenth and Fifteenth Amendments and § 2 of the Voting Rights Act. These
plaintiffs did not appeal from the judgments below, and therefore their claims
are not before our Court.

                                     -42-
initially declined to address these claims, noting that the state-

law issues raised would not render annexation void ab initio, and

therefore the claims must be brought in the name of the state in a

quo warranto21 proceeding.        The state-law claims were subsequently

dismissed.

      It has been firmly established by a line of Texas Supreme

Court precedent that “[t]he only proper method for attacking the

validity of a city’s annexation of territory is by quo warranto

proceeding, unless the annexation is wholly void.”                Alexander Oil

Co. v. City of Seguin, 825 S.W.2d 434, 436 (Tex. 1991) (citing

Hoffman v. Elliott, 476 S.W.2d 845, 846 (Tex. 1972) (per curiam);

Graham v. City of Greenville, 67 Tex. 62, 68, 2 S.W. 742, 745

(1886); Kuhn v. City of Yoakum, 6 S.W.2d 91, 91 (Tex. Comm’n App.

1928, judgm’t adopted)).

      The Texas Supreme Court compiled the following compendium of

circumstances in which an annexation had been held void rather than

merely voidable:

            Historically, private challenges of annexation
            ordinances have been sustained and the ordinance
            held void in the following instances: an annexation
            of   territory   exceeding   the   statutory   size
            limitations; an attempted annexation of territory
            within the corporate limits of another municipality
            or which was not contiguous with its own limits; an


      21
            Literally, “by what authority.” BLACK’S LAW DICTIONARY, supra, at 1256.
“The purpose of a quo warranto proceeding is to question the right of a person
or corporation, including a municipality, to exercise a public franchise or
office.” Alexander Oil Co. v. City of Seguin, 825 S.W.2d 434, 436-37 (Tex.
1991).

                                      -43-
          attempted annexation in which the boundary of the
          annexed   territory  did   not   close  using  the
          description contained in the ordinance. The common
          trait in these cases is whether the municipality
          exceeded the annexation authority delegated to it
          by the Legislature.      The power to annex is
          committed to the political branches of state
          government; it is a legislative prerogative.

Id. at 438 (citations omitted).         The violations alleged by the

plaintiffs do not suggest that this annexation was completely

beyond the bounds of the annexation authority granted by the state.

     The plaintiffs allege the following irregularities: failure to

negotiate a strategic partnership agreement with the districts

(TEX. LOC. GOV’T CODE ANN.   §   43.0751(b)    (Vernon   Supp.   1998));

annexation before September 1, 1997 ((TEX. LOC. GOV’T CODE ANN.

§ 43.0751(m) (Vernon Supp. 1998)); and failure to provide an

adequate service plan (TEX. LOC. GOV’T CODE ANN. § 43.056(a), (g)

(Vernon Supp. 1998)).   None of these allegations strike the city’s

fundamental authority to annex Kingwood.        They merely point to

questions of procedure -- when or how to annex, but not if the City

could annex.

     Each of the utility district plaintiffs’ allegations is the

proper subject of a quo warranto proceeding.     The district court’s

initial reaction is certainly correct, and the state law claims

were properly dismissed.



                                 IV.




                                 -44-
        This case is not moot.               I respectfully dissent from my

colleagues’ opposite conclusion.               On the merits, I would conclude

that the right of Plaintiff John Harris and the other Kingwood

residents           to   vote   and   participate   in   the   January   18   special

election was violated. The right to vote is truly fundamental, and

therefore the decision of the City of Houston to hold an election

during the period between annexation and preclearance and to deny

the residents of Kingwood the right to vote at such election

constituted a violation of the Kingwood residents’ constitutional

rights.

        I would, therefore, reverse the judgment of the district court

which denied relief to Plaintiff John Harris, and I would remand

that portion of this case to the district court for the fashioning

of appropriate declaratory or injunctive relief.

        The other plaintiffs’ complaints are meritless, and I would,

therefore, affirm the district court’s denial of relief as to all

plaintiffs other than Harris.




g:\opin\harris.d2                          -45-